Exhibit 10.27


THIRD AMENDMENT TO CREDIT AGREEMENT
THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of December
24, 2019, by and among GP STRATEGIES CORPORATION, a Delaware corporation (the
“Parent”), GENERAL PHYSICS (UK) LTD., a company organized and existing under the
law of England and Wales with company number 03424328 (“General Physics UK”), GP
STRATEGIES HOLDINGS LIMITED, a company organized and existing under the law of
England and Wales with company number 06340333 (“GP Holdings UK”), GP STRATEGIES
LIMITED, a company organized and existing under the law of England and Wales
with company number 08003789 (“GP Strategies Limited”), GP STRATEGIES TRAINING
LIMITED, a company organized and existing under the law of England and Wales
with company number 08003851 (“GP Strategies Training UK”), TTI GLOBAL, INC., a
Michigan corporation (“TTI Global”; together with the Parent, General Physics
UK, GP Holdings UK, GP Strategies Limited and GP Strategies Training UK, each a
“Borrower” and collectively, the “Borrowers”), GP CANADA HOLDINGS CORPORATION, a
Delaware corporation (the “Guarantor”; together with the Borrowers, each a “Loan
Party” and collectively, the “Loan Parties”), the Lenders parties hereto, and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders (hereinafter referred to in such capacity as the “Administrative
Agent”).
BACKGROUND
A.The Borrowers are parties to a Credit Agreement, dated as of November 30, 2018
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among the Borrowers, the Guarantor, the lenders party
thereto (collectively, the “Lenders”) and the Administrative Agent;
B.    The Guarantor is a party to the Continuing Agreement of Guaranty and
Suretyship, dated as of November 30, 2018, in favor of the Administrative Agent
pursuant to which, inter alia, the Guarantor guaranteed the payment and
performance of the Obligations (as defined in the Credit Agreement); and
C.    The Loan Parties have requested that the Lenders (i) amend the definition
of Consolidated EBITDA in Section 1.1 of the Credit Agreement to permit the add
back of certain written-down accounts receivable, and (ii) amend the Credit
Agreement to permit the Loan Parties to sell certain accounts receivable in
connection with customer supply chain finance programs, and to permit the
Administrative Agent to release its Lien in connection with such permitted
accounts receivable sales, and the Lenders have agreed to such requests on and
subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


DMEAST #39614716 v8

--------------------------------------------------------------------------------




1.Terms. Capitalized terms used herein (including in the Background section
above) and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement.
2.    Amendments. Effective as of the Effective Date (as defined below), the
Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“Account” shall have the meaning assigned to such term in the Uniform Commercial
Code as in effect in the State of New York on the Closing Date, as amended from
time to time, together with all supporting obligations and ancillary claims,
rights and collateral relating thereto.
“Account Debtor” shall mean a Person obligated on an Account of a Domestic Loan
Party that is sold in a Permitted Receivables Financing Program.
“Permitted Receivables Financing Program” shall mean sales of Accounts (and the
proceeds thereof) of a Domestic Loan Party in connection with a receivables
sales or purchase facility between such Domestic Loan Party and a Qualified
Receivables Purchaser, provided that (i) such facility shall only relate to the
sale of Accounts owed by one or more Account Debtors specifically identified
therein, (ii) such sale shall be on a non-recourse basis and the purchaser shall
assume the credit risk of such Account Debtor(s), (iii) at least twenty (20)
days prior to entering into any such receivables sale or purchase facility (or
such shorter period as the Administrative Agent may agree), the Borrowing Agent
shall have delivered to the Administrative Agent notice of the material terms of
the proposed receivables facility (other than the economic terms if subject to a
confidentiality provision), the forms of agreements to be entered into between
such Domestic Loan Party and such Qualified Receivables Purchaser (the economic
and confidential terms of which may be redacted), and an officer’s certificate
certifying that no Potential Default or Event of Default has occurred and is
continuing or will be caused by the execution, delivery or performance of such
proposed facility, (iv) the aggregate face amount of all Released Accounts shall
not exceed $40,000,000 in any fiscal year of the Loan Parties, (v) no assets
shall be sold under any such receivables facility other than Accounts (and the
proceeds thereof) of the applicable Loan Party owed by the specific Account
Debtor(s) identified in the applicable notice delivered pursuant to clause (iii)
above and (vi) no Liens


DMEAST #39614716 v8    2

--------------------------------------------------------------------------------




shall be granted under any such receivables facility other than as permitted
under clause (xvi) of the definition of Permitted Liens.
“Qualified Receivables Purchaser” shall mean any bank or other financial
institution engaged in the purchase of Accounts in the ordinary course business.
“Released Accounts” shall mean Accounts of Account Debtors of a Domestic Loan
Party which have been sold by such Loan Party under a Permitted Receivables
Financing Program and which Accounts, pursuant to the terms and conditions of
this Agreement and the other Loan Documents, are so released from the Lien of
the Collateral Documents.
(b)    Clause (i) of the definition of “Consolidated EBITDA” in Section 1.1 of
the Credit Agreement is hereby amended and restated to read in full as follows:
(i) net income, plus, to the extent deducting in determining such net income,
and without duplication, the sum of (a) depreciation, (b) amortization, (c)
other non-cash charges to net income (excluding (x) non-cash charges that are
expected to become cash charges in a future period or that are reserves for
future cash charges and (y) charges from the writedown or writeoff of or
reserves against accounts receivable, inventory or other current or working
capital assets except, in the case of this clause (y), as specifically provided
in clause (m) below), (d) interest expense, (e) income tax expense,
(f) documented reasonable third-party costs, including legal, accounting and
financial expenses, incurred in connection with this Agreement or any Permitted
Acquisition, (g) (I) documented non-recurring restructuring and severance
expenses incurred prior to the Closing Date, and (II) documented expenses
associated with the Enterprise Resource Planning system (sometimes referred to
as the ERP system) incurred on or prior to December 31, 2018, (h) documented
non-recurring restructuring and severance expenses (but excluding any cost
savings for severance associated with a Permitted Acquisition) incurred on or
after the Closing Date in an aggregate amount not to exceed $2,000,000 from and
after the Closing Date, (i) costs savings directly related to the TTI
Acquisition in the amounts set forth on Schedule 1.1(C) hereto, (j) costs
savings directly related to any Permitted Acquisition (other than the TTI
Acquisition), to be realized within twelve (12) months after the date of
consummation of such Permitted Acquisition, that are documented by a third party
quality of earnings report or set forth on a detailed schedule prepared by the
Borrowing Agent and approved by the


DMEAST #39614716 v8    3

--------------------------------------------------------------------------------




Administrative Agent in its reasonable discretion, provided the aggregate amount
added back under this clause (j) in any period shall not exceed ten percent
(10%) of Consolidated EBITDA for such period calculated prior to adding back
such amounts, (k) to the extent included as a deduction in calculating net
income for such period, the amount of any Change in Fair Value of Contingent
Consideration, (l) costs, fees, expenses and charges relating to the credit
facility or facilities under this Agreement and any amendments, restatements,
waivers, supplements or other modifications to any of the Loan Documents from
time to time, and (m) solely for periods that include the fiscal quarter ending
December 31, 2019, the writedown or writeoff of accounts receivable under the
Parent’s Clean Fuels Project contract with Kuwait National Petroleum Company in
an aggregate amount for this clause (m) not to exceed $2,200,000.
(c)    The definition of “Consolidated Total Funded Debt” in Section 1.1 of the
Credit Agreement is hereby amended to insert the following sentence at the end
thereto:
Notwithstanding the foregoing, Consolidated Total Funded Debt shall not include
any obligations under any Permitted Receivables Financing Program.
(d)    The definition of “Permitted Liens” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the “and” at the end of clause (xv),
renumbering clause (xvi) to be clause (xvii), and inserting a new clause (xvi)
reading in full as follows:
(xvi) in connection with any Permitted Receivables Financing Program, Liens in
favor of a Qualified Receivables Purchaser on Accounts and the proceeds thereof
owing by the applicable Account Debtor(s) whose Accounts are being sold as part
of such Permitted Receivables Financing Program, together with all proceeds
thereof and all rights of the seller of such Accounts to enforce such Accounts,
but only to the extent such Accounts are sold to such Qualified Receivables
Purchaser; and
(e)    Section 8.2.1 of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (xviii), deleting the period at the end of clause
(xix) and inserting “; and” in lieu thereof, and inserting a new clause (xx),
reading in full as follows:
(xx) Indebtedness arising under any Permitted Receivables Financing Program (to
the extent any such transaction is characterized as Indebtedness).
(f)    Section 8.2.7(xiii) of the Credit Agreement is hereby amended and
restated to read in full as follows:


DMEAST #39614716 v8    4

--------------------------------------------------------------------------------




(xiii) Dispositions of Accounts (x) in connection with the collection,
compromise or settlement thereof in the ordinary course of business and not as
part of a financing transaction, or (y) in connection with a Permitted
Receivables Financing Program;
(g)    Section 8.3.4.7(iii) of the Credit Agreement is hereby amended to insert
at the end thereto immediately before the “.” the following:
, including, without limitation, such information relating to any Permitted
Receivables Financing Program as may be reasonably requested by the
Administrative Agent.
(h)    Section 10.10 of the Credit Agreement is hereby amended by adding the
following at the end of such section:
Without limiting the generality of the foregoing, the Lenders hereby authorize
the Administrative Agent to (i) release from time to time Accounts (and the
proceeds thereof) that are sold under a Permitted Receivables Financing Program
for which the Administrative Agent has received the certification from the
Borrowing Agent referred to in clause (iii) of the definition of Permitted
Receivables Financing Program and (ii) file any amendment to any UCC financing
statement filed against any Domestic Loan Party releasing therefrom all of the
Accounts (and the proceeds thereof) owed by the applicable Account Debtor whose
Accounts are being sold in any such Permitted Receivables Financing Program. The
Lenders specifically acknowledge that the Administrative Agent shall have no
responsibility for ensuring or monitoring that the maximum face amount of the
Released Accounts at any time outstanding does not exceed $40,000,000 and, in
connection with such releases, the Administrative Agent shall be relying solely
on the certification of the Borrowing Agent referred to in the definition of
Permitted Receivables Financing Program and shall have no liability to any
Lender or other Person if any such receivables sale or purchase facility fails
to comply with the definition of Permitted Receivables Financing Program..
3.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as of the date
hereof:
(a)    The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct (i) in the
case of representations and warranties qualified by materiality, in all respects
and (ii) otherwise, in all material respects, in each case on and as of the date
hereof (except to the extent that such representations and warranties relate to
an earlier date in which case such representations and warranties that expressly
relate to an earlier


DMEAST #39614716 v8    5

--------------------------------------------------------------------------------




date are true and correct, in the case of such representations and warranties
qualified by materiality, in all respects, and otherwise in all material
respects, as of such earlier date);
(b)    This Amendment (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes the legal, valid and binding obligation of
each Loan Party enforceable against such Loan Party in accordance with its terms
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
relating to enforceability (including laws or judicial decisions limiting the
right to specific performance);
(c)    Neither the execution and delivery of this Amendment by the Loan Parties,
nor compliance with the terms and provisions hereof by any of the Loan Parties
will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement, charter or other
organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents);
(d)    The execution, delivery, and performance by each Loan Party of this
Amendment are within each Loan Party’s company powers and have been duly
authorized by all necessary company action.
(e)    No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Amendment or the Credit Agreement (as amended hereby),
other than those that have been obtained or made.
(f)    No Event of Default or Potential Default exists or is continuing or will
exist after giving effect to this Amendment.
4.    Conditions Precedent. This Amendment shall become effective on the date
(the “Effective Date”) when each of following conditions precedent is satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Amendment executed by the Loan Parties, the Administrative Agent and the
Required Lenders; and
(b)    The Administrative Agent shall have received, to the extent invoiced at
least one (1) Business Day prior to the date of this Amendment, reimbursement of
all reasonable fees and expenses of counsel to the Administrative Agent required
to be paid or reimbursed by the Borrowers hereunder.


DMEAST #39614716 v8    6

--------------------------------------------------------------------------------




5.    Affirmations.
(a)    Each Loan Party hereby: (i) ratifies and affirms all the provisions of
the Credit Agreement and the other Loan Documents as modified hereby,
(ii) agrees that (except as expressly set forth in this Amendment) the terms and
conditions of the Credit Agreement and the other Loan Documents, including the
security provisions set forth therein, shall remain unaltered and shall continue
in full force and effect as modified hereby and that all of its obligations
thereunder shall be valid and enforceable, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity relating to enforceability
(including laws or judicial decisions limiting the right to specific
performance), (iii) confirms, acknowledges and agrees that the Collateral
Documents (A) extend to secure all indebtedness, obligations and liabilities to
be paid, observed, performed and/or discharged thereunder notwithstanding the
modifications to the Credit Agreement documented hereunder and (B) continue in
full force and effect as a continuing security for all indebtedness, obligations
and liabilities the payment, observance, performance and/or discharge of which
is thereby expressed to be secured, (iv) affirms and agrees that this Amendment
shall not constitute a novation, or complete or partial termination of the
Obligations under the Credit Agreement and the other Loan Documents as in effect
prior to the Effective Date, and (v) acknowledges and agrees that it has no
defense, set-off, counterclaim or challenge against the payment of any sums
owing under the Credit Agreement and the other Loan Documents or the enforcement
of any of the terms or conditions thereof and agrees to be bound thereby and
perform thereunder.
(b)    Without limiting the above, each Loan Party hereby acknowledges and
confirms that the Collateral granted under the Credit Agreement and the
Collateral Documents continues to secure the Obligations.
6.    Ratification; References; No Waiver. (a) Except as expressly amended by
this Amendment, the Credit Agreement and the other Loan Documents shall continue
to be, and shall remain, unaltered and in full force and effect in accordance
with their terms and, except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall neither operate as a waiver
of any right, power or remedy of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents nor constitute a waiver
of any Potential Default or Event of Default thereunder. On and after the
Effective Date, all references in the Credit Agreement to “this Agreement,”
“hereof,” “hereto”, “hereunder” or words of like import referring to the Credit
Agreement shall mean and be deemed to be references to the Credit Agreement as
modified hereby and all references in any of the Loan Documents to the Credit
Agreement shall be deemed to be to the Credit Agreement as modified hereby.
(a)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.
7.    Release. Recognizing and in consideration of the Lenders' agreements set
forth herein, each Loan Party hereby waives and releases the Administrative
Agent, the Issuing Lender and the Lenders and each of their respective
Affiliates and the officers, attorneys, agents, employees and advisors of such
Persons and Affiliates (the “Released Parties”) from any and all losses, claims,


DMEAST #39614716 v8    7

--------------------------------------------------------------------------------




damages, liabilities and related expenses of any kind or nature whatsoever and
howsoever arising that such Loan Party ever had or now has against any of them
through and including the Effective Date arising out of or relating to any acts
or omissions with respect to this Amendment, the Credit Agreement, the other
Loan Documents or the transactions contemplated hereby or thereby; provided,
however, that no Released Party (as applicable) is released from its obligations
under the Loan Documents as amended hereby.
8.    Miscellaneous.
(a)    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or e‑mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
(b)    Integration. This Amendment constitutes the sole agreement of the parties
with respect to the transactions contemplated hereby and shall supersede all
oral negotiations and the terms of prior writings with respect thereto.
(c)    Severability. The provisions of this Amendment are intended to be
severable. If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
(d)    Headings. The headings used herein are included for convenience and shall
not affect the interpretation of this Amendment.
(e)    Cost and Expenses. The Borrowers (subject, in the case of the Foreign
Borrowers, to Section 2.1.3 of the Credit Agreement) agree to pay all of the
Administrative Agent’s reasonable out-of-pocket fees and expenses incurred in
connection with this Amendment and the transactions contemplated hereby,
including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent.
(f)    Governing Law. This Amendment shall be deemed to be a contract governed
by the Laws of the State of New York in accordance with Section 5-1401 of the
New York General Obligations Law without regard to its conflict of laws
principles that would require application of the laws of another jurisdiction.
(g)    Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(h)    Incorporation by Reference. The provisions of Sections 1.2 and 11.11 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis.


DMEAST #39614716 v8    8

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FOLLOW]






DMEAST #39614716 v8    9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Amendment to be executed by their duly authorized
officers as of the date first above written.
BORROWERS:


GP STRATEGIES CORPORATION


By:
/s/ Michael R. Dugan
Name:
Michael R. Dugan
Title:
Executive Vice President & CFO
 
 





EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director,
(name)……Scott Greenberg……………
in the presence of:


)
)
)
)
)








(signed)………/s/Scott Greenberg…………
      Director
Witness
Signature
Name
Occupation
Address
 


/s/ Kenneth Crawford
Kenneth Crawford
Attorney at law
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA



EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director,
(name)………Scott Greenberg……....… in the presence of:


)
)
)
)
)




(signed)………/s/Scott Greenberg…………
Director
Witness
Signature
Name
Occupation
Address
 


/s/ Kenneth Crawford
Kenneth Crawford
Attorney at law
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA




    10



--------------------------------------------------------------------------------







EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director,
(name)……Scott Greenberg………........ in the presence of:




)
)
)
)
)




(signed)………/s/Scott Greenberg…………
Director
Witness
Signature
Name
Occupation
Address
 


/s/ Kenneth Crawford
Kenneth Crawford
Attorney at law
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director,
(name)………Scott Greenberg........…… in the presence of:


)
)
)
)
)




(signed)………/s/Scott Greenberg…………
Director
Witness
Signature
Name
Occupation
Address
 


/s/ Kenneth Crawford
Kenneth Crawford
Attorney at law
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA



TTI GLOBAL, INC.




By:
/s/ Scott Greenberg
Name:
Scott Greenberg
Title:
Chief Executive Officer
 
 










    11



--------------------------------------------------------------------------------





GUARANTORS:


GP CANADA HOLDINGS CORPORATION


By:
/s/ Scott Greenberg
Name:
Scott Greenberg
Title:
Chief Executive Officer
 
 



LENDERS:
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:
/s/ Timothy M. Naylon
Name:
Timothy M. Naylon
Title:
SVP
 
 






    12



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.




By:                        


Name:                        


Title:                        







    13



--------------------------------------------------------------------------------






BANK OF MONTREAL




By:
/s/ Simon Watkins
Name:
Simon Watkins
Title:
MD Global Head of FX Trading
 
 



BANK OF MONTREAL




By:
/s/ Tom Woolgar
Name:
Tom Woolgar
Title:
Managing Director, Corporate Banking
 
 







14



--------------------------------------------------------------------------------





BANK OF MONTREAL




By:
/s/ Andrew Berryman
Name:
Andrew Berryman
Title:
Vice President
 
 





15



--------------------------------------------------------------------------------








HSBC BANK USA, N.A.
By:
/s/ Randy Chung
Name:
Randy Chung
Title:
Vice President
 
 





    


16